DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of Species 1 in the reply filed on 6/10/2022 is acknowledged.
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the third braking member and spring must be shown or the feature(s) canceled from the claim(s) 9 and 6, respectively.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the applicant recites “A brake assembly for a working machine having at least one wheel, comprising” (Lines 1-2).  It is unclear whether the limitations that follow describe components of the brake assembly, working machine or wheel.  If it is the brake assembly, the Examiner suggests changing “wheel, comprising” (Line 2) to –wheel, the brake assembly comprising--.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1, 5, 6, 7, 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan (US 5,035,303).
As per claim 1, Sullivan discloses a brake assembly (Fig. 2) for a working machine having at least one wheel (Col. 1, line 66 – Col. 2, line 4), comprising: 
a brake housing (8, 30); 
a wheel rotor (16, 17) having a first portion (16) to be coupled to said wheel, and a second portion (17) arranged inside said brake housing, said wheel rotor being rotatable around a rotational axis in relation to said brake housing (Col. 3, lines 1-4); 
at least one friction member (13) coupled to the second portion of said wheel rotor to rotate inside said brake housing when said wheel rotor rotates around said rotational axis; 
a first braking member (13) and a second braking member (13) arranged to sandwich said at least one friction member between said first braking member and said second braking member, at least said first braking member being movable in a direction parallel to said rotational axis to press said at least one friction member between said first and second braking members (Col. 3, lines 12-18); and 
a wear indicator assembly (2, 20, 23) for indicating wear of said at least one friction member at an indication position on an outside of said brake housing, wherein said wear indicator assembly comprises an indicator rod (2) passing through said brake housing, said indicator rod having a first end (20) inside said brake housing at a first distance from said rotational axis and a second end (23) visible from the outside of said brake housing, wherein said indicator rod is slidable to allow the first end of said indicator rod to abut against a surface inside said brake housing at an abutting position that depends on a current thickness of said at least one friction member (Col. 4, lines 2-7), 
wherein the second end of said indicator rod is at a second distance from said rotational axis, greater than said first distance of the first end wherein while the brake assembly is operated and said first end abuts against the surface at the abutting position, a position of the second end of the indicator rod may be first read (Col. 4, lines 15-43); 
while the brake assembly is operated and said first end abuts against the surface at the abutting position, subsequent positions of the second end of the indicator rod may be subsequently read (Col. 4, lines 22-32); and 
differences between the subsequent readings and the first reading indicate the wear of the friction members (Col. 4, lines 33-42).
As per claim 5, Sullivan discloses the brake assembly according to claim 1, characterized in that wherein said indicator rod comprises a flexible portion (7).
As per claim 6, Sullivan discloses the brake assembly according to claim 5, wherein the flexible portion of said flexible rod is formed by one of a spiral spring (7) and a flat sheet metal spring.
As per claim 7, Sullivan discloses the brake assembly according to claim 1, wherein said indicator rod comprises an adjustable end piece (5) at the second end of said indicator rod.
As per claim 9, Sullivan discloses the brake assembly according to claim 1, wherein said brake assembly comprises a third braking member (11) arranged to axially move said first braking member, and in that the first end of said indicator rod is in direct abutment with said third braking member (20, 11; Col. 4, lines 18-21).
As per claim 10, Sullivan discloses the brake assembly according to claim 1, wherein said brake housing comprises a first end portion (Inside of knuckle 8); 
a second end portion (Outside of knuckle 8); and 
an envelope portion (Body of knuckle 8) connecting said first end portion and said second end portion.
As per claim 11, Sullivan discloses the brake assembly according to claim 10, wherein the second end of said indicator rod extends through said brake housing in the envelope portion of said brake housing (2).
As per claim 12, Sullivan discloses a vehicle (Col. 1, lines 13-17) comprising the brake assembly claim 1.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan (US 5,035,303) in view of Hawryszkow (US 6,082,502).
As per claim 2, Sullivan discloses the brake assembly according to claim 1, but does not disclose wherein said wear indicator assembly further comprises a bent tubular guide accommodating said indicator rod, and in that said indicator rod is arranged to form a first angle in respect of a line parallel to said rotational axis at the first end of said indicator rod, and form a second angle in respect of a line parallel to said rotational axis at the second end of said indicator rod, said second angle being greater than said first angle.
Hawryszkow discloses a brake wherein said wear indicator assembly further comprises a bent tubular guide (34) accommodating said indicator rod, and in that said indicator rod is arranged to form a first angle (33) in respect of a line parallel to said rotational axis at the first end of said indicator rod, and form a second angle (33) in respect of a line parallel to said rotational axis at the second end of said indicator rod.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wear sensor of Sullivan by providing a flexible extension as taught by Hawryszkow in order to detect the brake condition more conveniently.  Although Hawryszkow shows a schematic view in which said second angle being greater than said first angle (33), this does not necessarily reflect the physical arrangement.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cable mechanism of Hawryszkow by orienting the distal end at a 60° relative to the brake end in order to conserve space as such a modification would only require a minor rearrangement of parts.
As per claim 3, Sullivan and Hawryszkow disclose the brake assembly according to claim 2.  Hawryszkow further discloses wherein a difference between said second angle and said first angle is at least 45° (33).
As per claim 4, Sullivan and Hawryszkow disclose the brake assembly according to claim 3.  Hawryszkow further discloses wherein the difference between said second angle and said first angle is at least 60° (33).
11.	Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (GB 2274316) in view of Sullivan (US 5,035,303).
As per claim 1, Ward et al discloses a brake assembly (Title) for a working machine having at least one wheel (Page 1, ¶2), comprising: 
a brake housing (14); 
said wheel rotor being rotatable around a rotational axis in relation to said brake housing (Page 6, ¶3); 
at least one friction member (16; Page 6, ¶3) coupled to the second portion of said wheel rotor to rotate inside said brake housing when said wheel rotor rotates around said rotational axis; 
a first braking member (44) and a second braking member (12) arranged to sandwich said at least one friction member between said first braking member and said second braking member, at least said first braking member being movable in a direction parallel to said rotational axis to press said at least one friction member between said first and second braking members (Page 6, ¶3); and 
a wear indicator assembly (Fig. 2) for indicating wear of said at least one friction member at an indication position on an outside of said brake housing, wherein said wear indicator assembly comprises an indicator rod (40) passing through said brake housing, said indicator rod having a first end (44) inside said brake housing at a first distance from said rotational axis and a second end (30) visible from the outside of said brake housing, wherein said indicator rod is slidable to allow the first end of said indicator rod to abut against a surface inside said brake housing at an abutting position that depends on a current thickness of said at least one friction member (Abstract), 
wherein the second end of said indicator rod is at a second distance from said rotational axis, greater than said first distance of the first end wherein while the brake assembly is operated and said first end abuts against the surface at the abutting position, a position of the second end of the indicator rod may be first read (Page 7, ¶1); 
while the brake assembly is operated and said first end abuts against the surface at the abutting position, subsequent positions of the second end of the indicator rod may be subsequently read (Page 7, ¶1); and 
differences between the subsequent readings and the first reading indicate the wear of the friction members (Page 7, ¶1).  Ward et al does not disclose a wheel rotor having a first portion to be coupled to said wheel, and a second portion arranged inside said brake housing.
Sullivan discloses a brake system comprising a wheel rotor (16, 17) having a first portion (16) to be coupled to said wheel, and a second portion (17) arranged inside said brake housing.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Ward et al by providing a wheel rotor as taught by Sullivan in order to support the vehicle.
	As per claim 2, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Ward et al further discloses wherein said wear indicator assembly further comprises a bent tubular guide (46) accommodating said indicator rod, and in that said indicator rod is arranged to form a first angle (46, Fig. 2) in respect of a line parallel to said rotational axis at the first end of said indicator rod, and form a second angle (46, Fig. 2) in respect of a line parallel to said rotational axis at the second end of said indicator rod.  Although Ward et al shows a schematic view in which said second angle being greater than said first angle (46, Fig. 2), this does not necessarily reflect the physical arrangement.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bowden cable of Ward et al by orienting the distal end at a 60° relative to the caliper end in order to conserve space as such a modification would only require a minor rearrangement of parts.
	As per claim 3, Ward et al and Sullivan disclose the brake assembly according to claim 2.  Ward et al further discloses wherein a difference between said second angle and said first angle is at least 45° (46, Fig. 2).
As per claim 4, Ward et al and Sullivan disclose the brake assembly according to claim 3.  Ward et al further discloses wherein the difference between said second angle and said first angle is at least 60° (46, Fig. 2).
As per claim 5, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Ward et al further discloses characterized in that wherein said indicator rod comprises a flexible portion (40).
As per claim 6, Ward et al and Sullivan disclose the brake assembly according to claim 5.  Sullivan further discloses wherein the flexible portion of said flexible rod is formed by one of a spiral spring (7) and a flat sheet metal spring.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bowden cable of Ward et al by providing a biasing spring as taught by Sullivan in order to increase the tension of the cable for improved responsiveness.
	As per claim 7, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Sullivan further discloses wherein said indicator rod comprises an adjustable end piece (5) at the second end of said indicator rod.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Bowden cable of Ward et al by securing the cable to the sensor device with a nut as taught by Sullivan in order to allow for easy installation and removal of the sensor device.
	As per claim 8, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Ward et al further discloses wherein the first end of said indicator rod is in direct abutment with said first braking member (44).
As per claim 9, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Ward et al further discloses wherein said brake assembly comprises a third braking member (82, Fig. 4b) arranged to axially move said first braking member, and in that the first end of said indicator rod is in direct abutment with said third braking member (82).
As per claim 10, Ward et al and Sullivan disclose the brake assembly according to claim 1.  Ward et al further discloses wherein said brake housing comprises a first end portion (Inside of caliper 14); 
a second end portion (Outside of caliper 14); and 
an envelope portion (Body of caliper 14) connecting said first end portion and said second end portion.
As per claim 11, Ward et al and Sullivan disclose the brake assembly according to claim 10.  Ward et al further discloses wherein the second end of said indicator rod extends through said brake housing in the envelope portion of said brake housing (38, Fig. 2).
As per claim 12, Ward et al and Sullivan disclose the brake assembly claim 1.  Ward et al further discloses a vehicle (Title).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Brakes
Dahlen et al (US 6,076,639).
Schmidt et al (US 5,522,259).
Todd (GB 2005838).
Merz (DE 2734786).
Barker et al (GB 1529686).
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657